DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7, 9, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 7, 9, and 16 all recite processes including the limitation “a step of forming a wire using the thermoplastic resin composition”. This limitation is indefinite, as it is unclear how the composition must be used. Under a first interpretation, the claims could be seen to require that the composition is used as a material from which the wire is made. Under a second interpretation, the claims could be interpreted to read on processes wherein the wire is made using a tool and/or device (for example a mold or die) made from the composition. Note that the first interpretation would read on the production of a wire which would be required to comprise the composition, whereas the second interpretation would not.  The scope of the claims is therefore unclear. 

Claims 2, 10, 11, 13, and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 depends from claim 1, and states that the composition comprises 1 to 15 parts by mass component (E) per 100 parts of the combination of components (A) and (B). Note, however, that independent claim 1 states that the amount of component (E) is required to be more than 1 part by mass relative to 100 parts of the combination of (A) and (B). Claim 2 therefore impermissibly broadens the scope of the parent claim to read on compositions that contain 1 part antioxidant per 100 parts of the combination of components (A) and (B).
Claims 10, 11, 13, and 17 all depend from claim 2 and do not correct the issue outlined in the previous paragraph. The claims are therefore rejected for improperly broadening the scope of the independent claim to read on compositions containing 1 part antioxidant per 100 parts of the combination of (A) and (B).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al, US6414059.
The examiner notes that JP2001316537 has been used as evidence that the disclosure of Kobayashi inherently meets the claimed limitation of the melting point of component (a1).
Kobayashi discloses a composition used in the production of wires (for claims 5, 13, 14) (Column 22, lines 61-65). Example 36 of Kobayashi (Table 6) discloses a composition comprising
10 parts  block polypropylene PN610S having a melting point of 163 °C (see ¶0078 of JP2001316537), corresponding to claimed component (a1) (for claim 1) (Column 29, lines 50-55); 
20 parts of the ethylene/octene copolymer ENGAGE EG8100 which has a density of 0.870 g/cm3, corresponding to claimed component (a2) which is an ethylene/olefin copolymer (for claims 1, 3, 10) (Column 28, lines 48-52);
32 parts of the styrene-ethylene/propylene-styrene (SEEPS) block copolymer SEPTON 4077, corresponding to claimed component (a3) which is a hydrogenated vinyl aromatic/conjugated diene block copolymer (for claim 1);
8 parts maleic acid-modified polyethylene, corresponding to claimed component (a4) which is a carboxylic acid-modified olefin polymer (for claim 1) (Column 29, lines 63-66);
20 parts paraffin oil PW-90, corresponding to claimed softener (B) (for claim 1) (Column 28, lines 39-44);
70 parts magnesium hydroxide KISMA 5LH, corresponding to claimed metal hydrate (C) (for claim 1) (Column 30, lines 11-21);
0.1 part organic peroxide, corresponding to claimed peroxide (D) (for claim 1); and
1 part antioxidant, corresponding to claimed antioxidant (E) (for claim 1).
Note that the combination of components (a)-(d) above corresponds to claimed thermoplastic resin A which contains about 14.3% by weight propylene polymer, 28.6% by weight ethylene polymer, 45.8% by weight of the block copolymer, and 11.4% by weight of the acid modified polymer (for claim 1). Furthermore, Kobayashi teaches that KISMA 5LH is treated with a silane coupling agent (Column 30, lines 15-20); the composition of Example 26 therefore contains a silane coupling agent, corresponding to claimed component (F) (for claim 1).
Regarding the amounts of claimed components (A)-(F). The composition of Example 36 contains 70 parts of the combination of (a)-(d) and 20 parts paraffin oil; this corresponds to the claimed requirement of a combination of 77.8% by weight resin (A) and 22.2% by weight softener (B) (for claim 2). Furthermore, it is calculated that the composition of Example 36 contains about 77.8 parts magnesium hydroxide (for claim 2), 0.11 parts organic peroxide (for claim 2), and 1.1 parts antioxidant (for claims 1, 2) per 100 parts of the combination of resin and softener.
Regarding the claimed amount of coupling agent (F): Kobayashi is silent regarding the amount of coupling agent in the composition of Example 36, however, it is reasonably expected that it is present in the required amount.
Kobayashi teaches that the amount of the coupling agent should be in the range of 0.2 to 2% by weight relative to the amount of magnesium hydroxide (Column 18, lines 16-22).Furthermore, as discussed above, the composition of Example 36 contains 70 parts of the magnesium hydroxide. Based on these numbers, it is calculated that the prior art composition would contain about 0.155 to 1.55 part silane coupling agent relative to 100 parts of the combination of the resin and the softener. Note that this range is entirely encompassed by the claimed range. It is therefore reasonably expected that the prior art composition would contain the claimed amount of coupling agent (for claim 2).
The prior art composition comprises 1 part of the antioxidant, 20 parts of the paraffin oil, and 70 parts of the combination of components (a)-(d). Based on these numbers, it is calculated that the prior art composition comprises about 1.1 part antioxidant per 100 parts of the combination of softener and resin (for claim 1).
Regarding claim 6: A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As discussed above, the prior art discloses the production of a wire comprising a composition which is identical to that recited in the instant claims. As the prior art wire appears to be the same as the claimed wire, it is reasonably expected that it would be able to perform the claimed intended use. The burden is shifted to applicant to provide evidence that the wire taught by Kobayashi would not be capable of being used in a vehicle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US6414059.
As discussed earlier in this Action, Example 36 of Kobayashi discloses the production of a composition comprising a propylene polymer, an ethylene polymer, a SEEPS, and an acid-modified polyethylene, wherein the prior art composition is used in the production of wires. Kobayashi teaches that the composition of Example 36 is made by combining all of the ingredients and melt kneading them in a Banbury mixer at 200 °C (for claims 7-9, 16-18) (Column 25, lines 51-59). The composition is then extruded onto a wire and crosslinked. The prior art does not require a post-crosslinking treatment (for claims 7, 9, 16) (Column 26, lines 23-31).
The peroxide used in the prior art example is PERHEXA 25B (Column 30, lines 1-5). Note that this peroxide has a 1 minute half-life at 178.9 °C (see the attached list of peroxides). The prior art step of heating at 200 C therefore corresponds to the claimed temperature above the 1 minute half-life of the  peroxide (for claims 7-9, 16-18).
Kobayashi is silent regarding the length of time over which the components were melt kneaded.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation"; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05).The prior art discloses a process wherein the same components are combined in the same ratio and melt kneaded at the same temperature as required by the claimed invention. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to optimize the mixing time through routine experimentation in order to ensure that all components were melted and mixed thoroughly to obtain a uniform, homogeneous mixture (for claims 7-9, 16-18). 

Claim 4, 11, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al, US6414059, as applied to claims 1-3, 5-10, 13, 14, and 16-18  above, and further in view of Zhu, CN104231396.
A machine translation of Zhu was used in the preparation of this Action.
As discussed earlier in this Action, Example 36 of Kobayashi discloses a composition used in the production of wires (for claim 15), wherein said composition comprises a propylene block polymer, an ethylene/octene polymer, a SEEPS block copolymer, a maleic acid-modified polyethylene, paraffin oil, a  metal hydrate, a silane coupling agent, an organic peroxide, and an antioxidant. Said composition is prepared by melt kneading the components at 200 °C (for claim 19).
Kobayashi is silent regarding the use of an antioxidant which is a combination of a hindered phenol and a thioether.
Zhu discloses the production of a composition used in the production of wires, wherein said composition comprises a blend of ethylene (co)polymer(s), a conjugated diene/vinyl aromatic block copolymer, and an acid modified polyolefin (page 1, line 32 to page 2, line 8). As taught by Zhu, it was known in the art to add 1 to 3 parts of a mixture of a hindered phenolic compound (for claims 4, 11, 12) and a thioether (for claims 4, 11, 12), to such compositions as an antioxidant, thereby protecting the composition from oxidative damage (page 2, lines 7 and 19-20).
Kobayashi and Zhu are both directed towards the production of olefin-based compositions used in the production of wire coatings. As taught by Zhu, it was known in the art to use a combination of a hindered phenol and a thioether as an antioxidant in such compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kobayashi by using a combination of a hindered phenol and a thioether as the antioxidant (for claims 4, 11, 12), with the reasonable expectation of obtaining a final composition having improved resistance to oxidative damage.

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto et al, US2014/00227518, in view of Zhu, CN104231396.
A machine translation of Zhu was used in the production of this action.
Kishimoto discloses the production of a silane crosslinkable flame retardant polymer comprising a blend of an ethylene-based resin, a propylene-based resin, a block copolymer, a coupling agent, and other components (abstract). Example CO-FR5 (¶0106, Table 1) of Kishimoto discloses a composition comprising
15 parts by weight  PB270A, a crystalline propylene-based polymer having a melting point (Tm) of 160 °C (¶0083), corresponding to claimed component (a1) (for claim 1);
50 parts by weight EV180, an ethylene/vinyl acetate copolymer, corresponding to claimed component (a2) which is a polar ethylene copolymer (for claims 1, 3, 10) (¶0079);
20 parts SEPTON 4055, a styrene-ethylene/ethylene/propylene-styrene (SEEPS) block copolymer (¶0085), corresponding to claimed component (a3) which is a hydrogenated aromatic vinyl/conjugated diene block copolymer (for claim 1);
5 parts NA93, a maleic anhydride-modified polyethylene (¶0087), corresponding to claimed component (a4);
10 parts paraffin oil PW-90 (¶0089), corresponding to claimed softener (B) (for claim 1);
150 parts Magnifin H7, a magnesium hydroxide (¶0095) corresponding to the claimed metal hydrate (C) (for claims 1, 2)
0.4 parts of the organic peroxide PERHEXA 25B (¶0091), corresponding to claimed peroxide (D) (for claims 1, 2); and
4 parts silane coupling agent SZ6300 (¶0093), corresponding to claimed coupling agent (F) (for claims 1, 2).
Note that the combination of components (i)-(l) contains about 16.7% by weight PB270A (for claim 1), about 55.6% by weight EV180 (for claim 1), about 22.2% by weight SEPTON 4055 (for claim 1), and about 5.6% NA93 (for claim 1). The combination of components (i)-(l) of the composition of CO-FR5 therefore corresponds to claimed thermoplastic polymer (A) (for claim 1). Further note that the prior art composition comprises 100 parts of the combination of components (i)-(m), which in turn comprises 90% of components (i)-(l) (i.e., claimed thermoplastic polymer (A)) and 10% by weight of paraffin oil (i.e., claimed softener B) (for claim 2). 
Kishimoto further teaches that the prior art composition may contain an antioxidant, corresponding to claimed antioxidant (E) (for claim 1) (¶0073). The prior art composition is used in the production of electrical wires (for claims 5, 13-15) suitable for use in automobiles (for claim 6) (¶0001, 0074). Said wire is prepared via a process combining the steps of melt kneading the components at 200 to 230 °C (for claims 7-9, 16), molding the composition onto a wire (for claims 7, 9, 16-19), and crosslinking the composition with water (for claims 7, 9, 16) (¶0069-0070, 0106).
Regarding the limitation that a post cross-linking treatment is not done: A reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component; see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP § 2123). Kishimoto teaches that crosslinking is performed either by conventional treatment or by immersion for 5 to 48 hours (¶0070). The prior art therefore teaches that immersion for 5 to 48 hours is an optional step that is not required. The prior art therefore renders obvious a process wherein this step is not performed (for claims 7, 9, 16).
Kishimoto is silent regarding the addition of more than 1 to 15 parts by mass antioxidant per 100 parts of the combination of resin and softener.
Zhu discloses the production of a composition used in the production of wires, wherein said composition comprises a blend of ethylene (co)polymer(s), a conjugated diene/vinyl aromatic block copolymer, and an acid modified polyolefin (page 1, line 32 to page 2, line 8). As taught by Zhu, it was known in the art to add 1 to 3 parts (for claim 2) of a mixture of a hindered phenolic compound (for claims 4, 11, 12) and a thioether (for claims 4, 11, 12), to such compositions as an antioxidant, thereby protecting the composition from oxidative damage (page 2, lines 7 and 19-20).
Kishimoto and Zhu are both directed towards the production of olefin-based compositions used in the production of wire coatings. As taught by Zhu, it was known in the art to add 1 to 3 parts of a combination of a hindered phenol and a thioether as an antioxidant in such compositions. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the composition of Kishimoto by using a combination of a hindered phenol and a thioether as the antioxidant, with the reasonable expectation of obtaining a final composition having improved resistance to oxidative damage (for claims 1, 2, 4, 11, 12).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765